Exhibit 10.3.2

AMENDED AND RESTATED

INVESTMENT TECHNOLOGY GROUP, INC.

NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

1. Purpose. The purpose of this Amended and Restated Non-Employee Directors’
Stock Option Plan (the “Plan”) of Investment Technology Group, Inc. (the
“Company”) is to promote ownership by eligible non-employee Directors of a
greater proprietary interest in the Company, thereby aligning such Directors’
interests more closely with the interests of stockholders of the Company, and to
assist the Company in attracting and retaining highly qualified persons to serve
as non-employee Directors.

2. Definitions. In addition to terms defined in Section 1 of the Plan, the
following are defined terms under the Plan:

(a) ‘Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code shall be deemed to include successor provisions
thereto- and rules and regulations thereunder.

(b) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act shall be deemed to include
successor provisions thereto and rules and regulations thereunder.

(c) “Fair Market Value” of Stock means the closing sales price of a share of
Stock on the date on which such value is to be determined, as reported for such
day on the New York Stock Exchange, or, if no sales of Stock were reported for
such date, such closing sales price on the last preceding date on which a sale
of Stock was reported on the New York Stock Exchange.

(d) “Option” means the right, granted to a Participant under Section 6, to
purchase Stock at the specified exercise price for a specified period of time
under the Plan. Options granted under the Plan will be “non­qualified stock
options” and not “incentive stock options” qualifying under Section 422 of the
Code.

(e) “Participant” means a Director who has been granted one or more Options
which are exercisable or may become exercisable under the Plan.

(f) “Stock” means the Common Stock, $.01 par value, of the Company and such
other securities as may be substituted for Stock or such other securities
pursuant to Section 7.

3. Shares Available Under the Plan. The total number of shares of Stock reserved
and available for delivery under the Plan is 557,050 (subject to adjustment
under Section 7). 307,050 shares to be delivered under the Plan may be
authorized but unissued shares or treasury shares, as determined by the General
Counsel, and 250,000 shares to be delivered under the Plan shall be exclusively
treasury shares. If any Option expires or terminates for any reason without
having been exercised in full, the unpurchased shares subject to such Option
will again be available for delivery under the Plan.

4. Administration of the Plan. The Plan will be administered by the Board of
Directors of the Company; provided, however, that any action by the Board of
Directors relating to the Plan will be taken only if, in addition to any other
required vote, approved by the affirmative vote of a majority of the Directors
who are not then eligible to participate in the Plan. Ministerial tasks in
connection with the Plan will be performed by executive officers of the Company.

5. Eligibility. Each Director of the Company who, on any date on which an Option
is to be granted hereunder, is not, and has not been during the preceding three
months, (i) an employee of the Company or any parent or subsidiary of the
Company or (ii) a consultant who has received, during the preceding 12-month
period, payments in excess of $150,000 from the Company and its subsidiaries for
consulting services, will be eligible to receive a grant of an Option at such
date. No person other than those specified in this Section 5 may be granted an
Option under the Plan.

6. Options. An Option to purchase 24,564 shares of Stock (subject to adjustment
under Section 7) will be granted under the Plan to each person who, after the
effective date of the Plan, is first elected or appointed to serve as a Director
of the Company, such grant to be effective at the date of such first election or
appointment, if such Director is then eligible to receive an Option grant. In
addition, an Option to purchase 6,141 shares of Stock (subject to adjustment
under Section 7) will be granted, on the 45th day following the Company’s Annual
Meeting of Stockholders at which Directors (or a class of Directors if the
Company then has a classified Board of Directors) are elected or reelected by
the Company’s stockholders, each year to each Director of the Company


--------------------------------------------------------------------------------


who is then eligible to receive an Option grant; provided, however that no such
grant will be made to a person first elected or appointed to serve as a Director
of the Company after the date of such Annual Meeting of Stockholders. Options
granted under the Plan will be subject to the following terms and conditions:

(a) Exercise Price. The exercise price per share of Stock purchasable under an
Option will be equal to 100% of the Fair Market Value of Stock on the date of
grant of the Option.

(b) Option Term. Each Option will expire five years after the date of grant;
provided, however, if the Participant ceases to serve as a Director of the
Company prior to five years after the date of grant, the Option will expire as
follows (except as otherwise provided in Section 9(d)): (i) if the Participant
ceases to serve as a Director of the Company due to death, disability, or
retirement at or after age 65, 12 months after such cessation of service, but in
no event later than five years after the date of grant; and (ii) if the
Participant ceases to serve as a Director of the Company for any reason other
than due to death, disability, or retirement at or after age 65, at the date 60
days after such cessation of service, but in no event later than five years
after the date of grant.

(c) Exercisability. Each Option will become fully exercisable beginning three
months after the date of grant, and will thereafter remain exercisable until the
Option expires; provided, however, that a Participant’s Option will be
exercisable after the Participant ceases to serve as a Director of the Company
for any reason other than death, disability, or retirement at or after age 65
only if the Option was granted at least three months prior to such cessation of
service.

(d) Method of Exercise. A Participant (or other person entitled to exercise an
Option) may exercise an Option, in whole or in part, at such time as it is
exercisable and prior to its expiration by giving written notice of exercise to
the Company specifying the Option to be exercised and the number of shares to be
purchased, and paying in full the exercise price in cash (including by check) or
by surrender of shares of Stock acquired by the Participant prior to the
exercise date and having a Fair Market Value at the time of exercise equal to
the exercise price, or a combination of a cash payment and surrender of such
Stock; provided, however that shares previously acquired by exercise of a stock
option or upon lapse of restrictions on restricted stock granted by the Company
may be surrendered under this Section 6(d) only if such shares have been held by
the Director for at least six months.

7. Adjustment Provisions. In the event any recapitalization, reorganization,
merger, consolidation, spin-off, combination, repurchase, exchange of shares or
other securities of the Company, stock split or reverse split, stock dividend,
other large, special and non-recurring dividend having a value in excess of 150%
of the aggregate quarterly dividends paid during the preceding 12-month period,
liquidation, dissolution, or other similar corporate transaction or event
affects the Stock such that an adjustment is determined by the Board of
Directors to be appropriate in order to prevent dilution or enlargement of
Participants’ rights under the Plan, then the Board of Directors will, in a
manner that is proportionate to the change to the Stock and is otherwise
equitable, adjust (i) the number and kind of shares of Stock reserved and
available for future issuance under the Plan, (ii) the number and kind of shares
of Stock to be subject to each automatic grant of Options under Section 6, and
(iii) the number and kind of shares of Stock issuable upon exercise of
outstanding Options, and/or the exercise price per share thereof. The foregoing
notwithstanding, no adjustment may be made hereunder except as shall be
necessary to preserve, without exceeding, the value of outstanding Options and
potential grants of Options. If at any grant date an insufficient number of
shares are available under the Plan for the automatic grant of Options at that
date, Options will be automatically granted under Section 6 proportionately to
Participants to the extent shares are available. Other provisions of this
Section 7 notwithstanding, no fractional shares will be issued upon exercise of
any Option.

8. Changes to the Plan. The Board of Directors may amend, alter, suspend,
discontinue, or terminate the Plan or authority to grant Options under the Plan
without the consent of stockholders or Participants, except that any such action
will be subject to the approval of the Company’s stockholders at the next,
annual meeting of stockholders having a record date after the date such action
was taken if such stockholder approval is required by any federal or state law
or regulation or the rules of any automated quotation system or securities
exchange on which the Stock may then be quoted or listed, or if the Board of
Directors determines in its discretion to seek such stockholder approval;
provided, however, that, without the consent of an affected Participant, no such
action may materially impair the rights of such Participant with respect to any
previously granted Option.

9. General Provisions.

(a) Consideration for Grants; Agreements. Options will be granted under the Plan
in considera­tion of the services of Participants and, except for the payment of
the Option exercise price, no other consideration shall be required therefor.
Grants of Options will be evidenced by agreements executed by the Company and
the Participant containing the terms and conditions set forth in the Plan
together with such other terms and conditions not inconsistent with the Plan as
the Board of Directors may from time to time approve.

2


--------------------------------------------------------------------------------


(b) Compliance with Laws and Obligations. The Company will not be obligated to
issue Stock in connection with any Option in a transaction subject to the
registration requirements of the Securities Act of 1933, as amended, or any
state securities law, any requirement under any listing agreement between the
Company and any automated quotation system or securities exchange, or any other
law, regulation, or contractual obligation, until the Company is satisfied that
such laws, regulations, and other obligations of the Company have been complied
with in full. Certificates representing shares of Stock issued under the Plan
will be subject to such stop-transfer orders and other restrictions as may be
applicable under such laws, regulations, and other obligations of the Company,
including any requirement that a legend or legends be placed thereon.

(c) Non-transferability. Options and any other right under the Plan will not be
transferable by a Participant except by will or the laws of descent and
distribution (or to a designated beneficiary in the event of a Participant’s
death), and will be exercisable during the lifetime of a Participant only by
such Participant or his or her guardian or legal representative, except to the
extent specifically approved by the Board or a committee thereof to facilitate
the Participant’s estate planning.

(d) Continued Service as an Employee.  If a Participant ceases serving as a
Director and, immedi­ately thereafter, he is employed by the Company or any
subsidiary, then, solely for purposes of Sections 6(b) and (c) of the Plan, such
Participant will not be deemed to have ceased service as a Director at that
time, and his or her continued employment by the Company or any subsidiary will
be deemed to be continued service as a Director; provided, however, that such
former Director will not be eligible for additional grants of Options under the
Plan.

(e) No Right to Continue as a Director, Other Compensation. Nothing contained in
the Plan or any agreement hereunder will confer upon any Participant any right
to continue to serve as a Director of the Company. Nothing contained in the Plan
or any agreement hereunder will preclude the Company from paying other
compensation to Directors, including grants of options and stock-related awards
under other plans and arrangements.

(f) No Stockholder Rights Conferred. Nothing contained in the Plan or any
agreement hereunder will confer upon any Participant any rights of a stockholder
of the Company unless and until an Option is duly exercised hereunder.

(h) Governing Law. The validity, construction, and effect of the Plan and any
agreement hereunder will be determined in accordance with the laws of the State
of Delaware and applicable federal law.

10. Effective Date and Duration of Plan. The Plan became effective on June 28,
1995,  and this amendment and restatement of the Plan became effective May 15,
2002. Unless earlier terminated by action of the Board of Directors, the Plan
will remain in effect until such time as no Stock remains available for issuance
under the Plan and the Company has no further rights or obligations with respect
to outstanding Options under the Plan.

Adopted by the Board of Directors: June 28, 1995
Amended by the Board of Directors: August 4, 1999
Amended and restated by the Board of0 Directors:   May 21, 2002

3


--------------------------------------------------------------------------------